JS 44C/SDNY Case 1:20-cv-05441-KPF cR@cwoeRRGHEHeC 07/17/20 Page 1 of 2

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS

Uniformed Fire Officers Association et al DeBlasio et al

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Anthony P. Coles, DLA Piper, 1251 6th Avenue, New York, NY 10020 James E. Johnson, New York City Law Department, 100 Church Street, New

York, NY 10007

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

42 USC section 1983 (Due Process and Equal Protection)

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? NoYes]

If yes, was this case Vol.[_] Invol. ["] Dismissed. No[~] Yes [_]  Ifyes, give date & Case No.

IS THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes Cc
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 1367 HEALTHCARE/ en
[]110 INSURANCE [ 1310 AIRPLANE PHARMACEUTICAL PERSONAL | 1 625 DRUG RELATED [ 1422 APPEAL LIS EA
[ ] 120 MARINE [ 1315 AIRPLANE PRODUCT = !INJURY/PRODUCT LIABILITY seizure OF PROPERTY 28 USC 158 [ 1376 QUI TAM
[ ] 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[1140 NEGOTIABLE [ 1320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 690 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ 1410 ANTITRUST
[ 1150 RECOVERY OF __[ ]330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ 1450 COMMERCE
ENFORCEMENT LIABILITY [ 1460 DEPORTATION
OF JUDGMENT —_[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ 1470 RACKETEER INFLU-
[1151 MEDICARE ACT __[ 1345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LIABILITY [ 1370 OTHER FRAUD _ ORGANIZATION ACT
BEFALEED (yas Motor VaR LST TRUTH IN CENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION ices
STUDENT LOANS [ ]355 MOTOR VEHICLE { ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [1490 CABLE/SATELLITE TV
[1153 RECOVERY OF _[ ]360 OTHER PERSONAL
OVERPAYMENT INJURY [1380 OTHERPERSONAL —_ LABOR [ 1861 HIA (139587) [ 1850 SECURITIES/
OF VETERAN'S _[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ 1862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE _[ ] 710 FAIRLABOR [ 1863 DIWC/DIWw (405(g)) EXCHANGE
[ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT __[ ] 864 SSID TITLE XVI
SUITS [ 1720 LABOR/MGMT [ 1865 RSI (405(g))
[ ]190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
es eines { 1463 ALIEN DETAINEE [ 1740 RAILWAY LABOR ACT ACTIONS
[ ]510 MOTIONS TO FEDERAL TAX SUITS 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE loeee. aos i
LIABILITY 28 USC 2255 [ 1870 TAXES (U.S. Plaintiff or
[ 1196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ 1893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION [ 1871 IRS-THIRD PARTY MATTERS
540 MANDAMUS & OTHER [ ]791 EMPL RET INC 26 USC 7609 895 FREEDOM OF
440 OTHER CIVILRIGHTS |! []
U] fonieees SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY
[ ] 896 ARBITRATION
i ee VOTING IMMIGRATION 9 ADMINISTRATIVE
[]210 LAND od 442 EMPLOYMENT PRISONER CIVIL RIGHTS [] 899 ADMIN
CONDEMNATION _ [ ] 443 HOUSING/ [ 1462 NATURALIZATION PROCEDURE ACT/REVIEW OR
[ 1220 FORECLOSURE — J Ccotai CD esIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ 1230 RENT LEASE & 5 AM [ ]555 PRISON CONDITION _[ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS Soa a OF
[ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ]245 TORT PRODUCT []446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ]290 ALL OTHER [ ]448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS Ig ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER Equitable JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: Cl yes KNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).

 
Case 1:20-cv-05441-KPF Document6 Filed 07/17/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[11 original [X] 2 Removed from [-]3 Remanded [_]4 Reinstated or  [_] 5 Transferred from []6 Neoaon (C17 oo
Proceeding State Court 1 ate Reopened (Specify District) CTreneforred) Magistrate Judge
a. all parti ited
cs _— am oO 8 Multidistrict Litigation (Direct File)
C] b. Atleast one party
is pro se.

(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(1 u.s. PLAINTIFF [[]2 U.S. DEFENDANT [X] 3 FEDERAL QUESTION (114 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE [11 []1 CITIZEN OR SUBJECT OF A [13 .]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE FOREIGN NATION []6 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

[14114

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN

THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT

| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO:

DATE 7/17/1202 he OF Soo

RECEIPT #

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge

[] WHITE PLAINS

[x] MANHATTAN

ADMITTED TO PRACTICE IN THIS DISTRICT

[] NO

[x] YES (DATE ADMITTED Mo.07 Yr. 2017 +)
Attorney Bar Code # ps6911

is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
